 



EXHIBIT 10.1
May 11, 2006
Mr. John R. Huff
Chairman and Chief Executive Officer
Oceaneering International, Inc.
11911 FM 529
Houston, TX 77041

    Re: Modification to Service Agreement (“Modification”)

Dear Mr. Huff:
In order to provide for a smooth transition, Oceaneering International, Inc.
(the “Company”) and you have agreed that you will relinquish the Chief Executive
Officer position, effective May 12, 2006, in connection with the Company’s
annual shareholder meeting. At such meeting, you are standing for re-election to
the Board of Directors for a three-year term. You have also agreed to continue
your employment through August 25, 2006. We appreciate your early relinquishment
of the Chief Executive Officer position and your continuing as an employee
through August 25, 2006, in order to coincide with the meetings of the Board of
Directors and to facilitate the greatest continuity for the Company.
As you know, we entered into a Service Agreement with you, dated August 15, 2001
(the “Agreement”). In connection with your relinquishment of the Chief Executive
Officer position and your extended employment date, the Company proposes to
modify the Agreement to reflect our mutual understanding that (i) your
employment with the Company shall continue through August 25, 2006, (ii) your
relinquishment of the Chief Executive Officer position will not be considered a
termination of service under the Agreement nor will it be considered “Good
Reason” under the Agreement, and (iii) this transition will not affect the
benefits otherwise due you under the Agreement.
To effect these purposes, the following provisions of the Agreement and Annex I
thereto shall be modified as set forth below.
1. Section 2(a) of the Agreement shall be modified by replacing the first
sentence thereof with the following:

1



--------------------------------------------------------------------------------



 



“During Agreement Phase A, except as provided below, you shall serve the Company
as its Chairman and Chief Executive Officer.”
2. Section 2(a) of the Agreement shall be further modified by replacing the
final sentence thereof with the following:
“Effective May 12, 2006, you shall no longer serve as Chief Executive Officer,
but shall continue as an employee of the Company during Agreement Phase A
through August 25, 2006. On August 26, 2006, you shall no longer be an employee
of the Company.”
3. Section 7(b)(i) of the Agreement shall be modified to read as follows:
“During Agreement Phase A, in addition to your Base Salary, you will participate
in the Plans and the Other Plans during Agreement Phase A and prior to a
Termination Date; further, such participation shall not be affected by your
relinquishment of the Chief Executive Officer position, effective May 12, 2006.”
4. The Agreement and Annex I thereto shall be modified such that all references
to “August 15, 2006” shall be read as “August 25, 2006.”
5. The Agreement and Annex I thereto shall be modified such that all references
to “August 16, 2006” in the Agreement shall be read as “August 26, 2006,” except
for the reference to “August 16, 2006” in Section 6(a) which shall continue to
be read as originally written.
6. The definition of “Good Reason” in Annex I to the Agreement shall not be
interpreted to include your relinquishment of the Chief Executive Officer
position.
If you agree to the terms set forth in this Modification, please sign below and
return one copy of this letter to the Company. As always, we appreciate your
continued service and loyalty to the Company.

            Sincerely,


Oceaneering International, Inc.
      BY:   /s/ Harris J. Pappas         Harris J. Pappas, Chairman       
Compensation Committee of the Board of Directors     

Agreed to this 11th day of May, 2006:
/s/ John R. Huff
 
John R. Huff

2